DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 25, 2020, November 10, 2020, April 16, 2021, May 12, 2021, and August 30, 2021 were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2061198 A1 (hereinafter, “EP”).
As to claim 1, EP discloses a method for communication (Abstract), comprising:
communicating, over a data bus, a first set of sensed data in a first signal modulated using a first modulation scheme (Fig. 2; [0009], [0014]; where various connections in the network of Fig. 2 can be considered a data bus as recited, further any sent over that network is inherently sensed first);
selecting, after using the first modulation scheme to communicate the first set of sensed data over the data bus, a second modulation scheme different from the first modulation scheme for communicating a second set of sensed data over the data bus; and communicating, over the data bus, the second set of sensed data in a second signal modulated using the second modulation scheme ([0009], [0014], [0015]; where since the system starts operating at a certain modulation level and then changes the modulation level, a second modulation scheme as recited is disclosed).
As to claim 12, EP discloses the apparatus substantially as described above with regard to claim 1.  EP inherently includes a memory array and controller, since a processor is used for the communication [0021]; that is, the data must at least temporarily be stored in some memory.  EP also selects a second modulation scheme based on a change in a parameter ([0012], [0013], [0033]).
As to claims 2 and 14, EP discloses determining a change in operating parameter and selecting the second modulation scheme based thereon ([0012], [0013], [0033]).
As to claim 3, EP discloses selecting different frequencies to the extent recited (since datarate, bandwidth, and frequency can all be changed depending on operating parameters, [0015], [0017], 0035]).
As to claims 4 and 5, EP discloses further changes in parameter, scheme, and frequency as described above, since the system can clearly adjust to such further changes in the same manner.
As to claim 6, EP discloses providing a scheme to satisfy a requested communication metric, to the extent recited, since the system will accommodate users desiring different levels of performance ([003]-[0034]).
As to claim 9, EP discloses selecting a scheme based on data is for an application associated with a data rate, to the extent recited, since [0015] service level agreements and user subscribed bandwidth can change the scheme based thereon, which may include particular application(s).
As to claims 10, 11, in EP as described above, performing the communication inherently includes memory access by a processor, and therefore the recited communication between controller, die, and host device.
As to claim 13, in EP since the frequency may be changed as cited above, clearly some element within the circuit can be seen as a clock circuit (which is required, to change the frequency).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 8, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2061198 A1 (hereinafter, “EP”).
As to claim 7, 8, EP does not disclose selecting a scheme based on a memory controller temperature or power status.  However, these conditions could have been important parameters to users in certain systems, and it would have been desirable to provide such system operating control where these were considered important to the operation.  That is, an artisan would have recognized that temperature and power status could be affected by, and/or affect the scheme, since certain types thereof could alleviate power and temperature issues, such as by lowering bandwidth, etc.  Thus it 
As to claim 15, EP does disclose receiving for storage at a memory array, further data sets in signals modulated according to the different schemes.  However, it would have been obvious to receive the sent data to a memory array as recited, since certain users would desire to store data communicated via such a network.  It is clear that data sent is with a signal that at least partly has been modulated according to the schemes cited.  Thus it would have been obvious to store any data sent to a memory array as recited, because a user would have wanted to store the data.
As to claim 17, EP discloses a method substantially as recited, as described with regard to claim 1.  EP does not disclose that it is the memory controller that modulates the signals.  That system modulates the signals via an Optical Line Termination.  However, that OLT is closely coupled with the processor that may be used to control the system ([0019]-[0021]).  This system clearly requires access to a memory for at least temporary storage of the data, and it may have been desirable to include the processor, memory, control for the memory, and OLT within a same unit, for example to reduce cost or size, increase performance, etc.  In such case, the unit could be considered cumulatively the processor, memory, controller, and OLT.  In such case, it could be considered that the controller modulates the signals as recited.  These signals are sent to a device as recited (any of the devices in Fig. 2).  Thus it would have been obvious to have the memory controller modulate the signals, because it would have been desirable from cost, price and/or performance perspectives to include the controller with the OLT.
As to claim 18, EP discloses selecting scheme based on bandwidth requirement ([0015]).
As to claim 19, EP discloses signals with different frequencies and levels ([0009], [0028], [0033], [0035]).
As to claim 20, a host device or memory die is disclosed (hosts, Fig. 2) or at least inherent (memory required to at least temporarily store data).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-20 of U.S. Patent No. 10,725,913 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current claim 1 is anticipated by the patent claim 1.
Current claim 2 is anticipated by the patent claims 1, 14.
Current claim 3 is anticipated by the patent claim 3.
Current claims 4 and 5 are anticipated by the patent claim 4.
Current claim 6 is anticipated by the patent claim 
Current claim 7 is anticipated by the patent claim 9.
Current claim 8 is anticipated by the patent claim 10.
Current claim 9 is anticipated by the patent claim 8.
Current claim 10-12 are anticipated by the patent claim 15.
Current claim 13 is anticipated by the patent claim 16.
Current claim 14 is anticipated by the patent claim 15.
Current claim 15 is anticipated by the patent claim 17.
Current claim 17 is anticipated by the patent claim 23.
Current claim 18 is anticipated by the patent claims 23 and 8.
Current claim 19 is anticipated by the patent claims 23 and 24.
Current claim 20 is anticipated by the patent claim 17.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.